STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1086
VERSUS

IN THE INTEREST OF A.S. OCTOBER 13, 2022
In Re: A.S., applying for supervisory writs, 23rd Judicial

District Court, Parish of Ascension, No. 22427.

 

BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED. The trial court did not abuse its discretion

in finding good cause to extend the mandatory adjudication
deadline.

PMc
GH

McDonald, J., dissents and would grant the writ
application.

COURT OF APPEAL, FIRST CIRCUIT

AS»)

DEPUTY CLERK OF COURT
FOR THE COURT